DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation “textile fabric having high-temperature resistance”  in claims 1, 2 8 and 10 containing  the term “high” is relative and therefore is indefinite absent any definition provided in the instant specification.  Claims 3-7, 9 and 11-14 fail to cure the deficiency and as dependent claims are also rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al., (JP 2002231314 provided on IDS October 1, 2019, using EPO machine translation for citations). 
Regarding claims 1 and 7-8, Yokoyama discloses an electrode group in which a positive electrode plate and a negative electrode plate are wound with a separator interposed there between, and an insulating plate disposed above and below the electrode group [0009], in a nonaqueous electrolyte secondary battery in which a  nonaqueous  electrolyte is housed in a 
Yokoyama discloses a disk shaped insulating plate [0041], see also figure 2 the insulating plate has a disk ring shape. Examiner notes that since the insulating plate has a disk ring shape it comprises a peripheral portion having a disk ring shape.  Examiner further notes since the insulating plate has a disk ring shape it comprises a central portion extending inward from an inner circumferential surface of the peripheral portion. 
 Yokoyama does not disclose the peripheral portion made of a rigid material and the central portion includes a textile fabric having high- temperature resistance.  However, the glass cloth is used as the base material [0009], and therefore can be a central portion since the components are wound. It would have been obvious to one having ordinary skill in the art to have the peripheral portion of the insulating plate be made of phenol resin since the glass cloth is used as the base material and can be in the center.  (CLAIM 1) 

    PNG
    media_image1.png
    308
    335
    media_image1.png
    Greyscale

Regarding claims 2 and 3, Yokoyama discloses a nonaqeous electrolyte secondary battery includes an insulating plate [0009]. The insulating plate is a laminated plate of phenol resin containing glass cloth as a base material [0009].  Yokoyama discloses a disk shaped insulating plate [0041], see also figure 2 the insulating plate has a disk ring shape. Examiner notes that the glass cloth reads on the claimed rigid material and textile fabric having high –temperature resistance.   Examiner notes that since the insulating plate has a disk ring shape it comprises a peripheral portion having a disk ring shape.  Examiner further notes since the insulating plate has a disk ring shape it comprises a central portion extending inward from an inner circumferential surface of the peripheral portion. 
 Yokoyama does not disclose the peripheral portion made of a rigid material and the central portion includes a textile fabric having high- temperature resistance.  However, the glass cloth is used as the base material [0009], and therefore can be a central portion. It would have been obvious to one having ordinary skill in the art to have the peripheral portion of the insulating plate be made of phenol resin since the glass cloth is used as the base material and can be in the center.   (CLAIM 2)
Yokoyama further discloses see figure 2, the central portion of the insulating plate 6 has a disk shape and shares the same axis as the peripheral portion.  (CLAIM 3) 
Regarding claim 4, modified Yokoyama discloses all of the limitations as set forth above in claim 2.  Yokoyama further discloses see figure 2 the peripheral portion and the central portion are integrated with each other. (CLAIM 4)
Regarding claims 5 and 6, modified Yokoyama discloses all of the limitations as set forth above in claim 4.  The limitations “wherein the peripheral portion and the central portion are 
 Process limitations add no patentable weight to a product claim unless applicant shows the process made the product different. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). See MPEP 2113.I (CLAIMS 5 and 6)
Regarding claims 12 through 14, Yokoyama discloses an electrode group in which a positive electrode plate and a negative electrode plate are wound with a separator interposed there between, and an insulating plate disposed above and below the electrode group [0009], the nonaqueous secondary battery is housed in a battery case and sealed by a sealing plate, at least the upper insulating plate is a laminated plate of a phenol resin containing glass cloth as the a base material and an inorganic additive [0009]. The composition ratio of the glass cloth, the phenol resin and the inorganic additive is 55 to 70 wt. % of the glass cloth,  40 to 25 wt.% of the phenol resin and 5 to 15 wt.% of the inorganic additive, and the thickness if 0.3 to 0.65 mm [0011]. 
Yokoyama discloses a disk shaped insulating plate [0041], see also figure 2 the insulating plate has a disk ring shape. Examiner notes that since the insulating plate has a disk ring shape it comprises a peripheral portion having a disk ring shape.  Examiner further notes since the insulating plate has a disk ring shape it comprises a central portion extending inward from an inner circumferential surface of the peripheral portion. 
 Yokoyama does not disclose the peripheral portion made of a rigid material and the central portion includes a textile fabric having high- temperature resistance.  However, the glass cloth is used as the base material [0009], and therefore can be a central portion. It would have been obvious to one having ordinary skill in the art to have the peripheral portion of the insulating plate be made of phenol resin since the glass cloth is used as the central base material.  (CLAIM 12)  
 Yokoyama further discloses as the inorganic additive one having an average particle diameter smaller than the glass fiber diameter of the glass cloth is used [0032]. (CLAIM 13).    Yokoyama further discloses as the inorganic additive one kind selected from alumina, silica, aluminum hydroxide, calcium hydroxide, magnesium hydroxide and calcium carbonate can be used [0032]. (CLAIM 14)
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al., (JP 2002231314 provided on IDS October 1, 2019, using EPO machine translation for citations), as applied to claim 2 above, and further in view of Ueda et al., (JP2008027635 provided on IDS October 1, 2019, using EPO machine translation for citations). 
Regarding claims 9 and 10, Yokoyama discloses all of the limitations as set forth above in claim 2. Yokoyama does not disclose the peripheral portion has inner diameter that corresponds to 50 to 95% of an outer diameter thereof.  However, Ueda discloses an (CLAIM 9)
Ueda further discloses the glass fiber impregnated with a phenol resin is produced, the glass fibers are alternately laminated and stacked alternately so that the laminate is stronger.  It is preferable from the viewpoint of strength to alternately laminate the glass fiber, the number of layers can be two, or even 4 or more of the glass fibers.  Examiner notes that the glass cloth/fibers reads on the claimed rigid material and textile fabric having the high-temperature resistance.  (CLAIM 10)
The limitation “where the second layer and the central portion are integrally manufactured to have a disk shape” includes a process limitation. Process limitations are not given any patentable weight with a product claim the determination of patentability is based on 
 Process limitations add no patentable weight to a product claim unless applicant shows the process made the product different. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). See MPEP 2113.I. Applicant has not shown that the product is different.
Notwithstanding, see figures 1 and 2 the insulating plate 2 which comprises the central portion and the second layer of glass fiber has a disk shape and shows the components being formed by stacking as shown in figure 1 below (CLAIM 11)

    PNG
    media_image2.png
    498
    289
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    213
    300
    media_image3.png
    Greyscale

Ueda et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397.  The examiner can normally be reached on Monday- Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIARA TRANT/Examiner, Art Unit 1722              

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722